Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
	Claims 1 and 3-17 are allowed.

Objections
	Claims 5 and 9 are objected to because of the following informalities: both claims 5 and 9 depends on claim 3 and recites “the plurality of documents” but said plurality is not recited in claim 3 but in claim 4, creating an antecedent basis issue.
Also in claim 5, the fourth limitation recites “the third document being a remaining document of the plurality of documents” but the first limitation also recites “a respective remaining document of the plurality of documents” and it is unclear if these remaining documents refer to the same document or not.
Claim 13 is objected to because of the following informality: this claim depends on claims 1, 3, 5, 7, and 11 recites “the second cluster” and “the respective combined metric parameter of the second cluster,” but said second cluster and respective combined metric parameter are recited in claim 8, creating an antecedent basis issue.  
Claim 16 is objected to because of the following informality: this claim depends on claims 1, 3, and 9 and recites “the respective document” but 9 recites “a respective remaining document,” creating an antecedent basis issue.

	

Rejections under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The last limitation recites “wherein the generating the cluster is executed in response to the updated combined metric parameter of the potential cluster being above at least one of: the respective combined metric parameters of the first document, and the second document.”  Examiner found support for this subject matter in the specification paragraphs 0017 and 0033 but did not find description of how the combined updated metric parameter of the potential cluster could be above a document.  Thus a person or ordinary skill in the art would not know this and the claim is indefinite.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:

	Traub et al (US 20120278321) teaches analyzing a set of materials such as a collection of documents and an attribute space for said set of materials, does not teach calculating a degree of dilution for document content (paragraphs 0006, 0110-0112, 0122-0126, 0131-0133 figure 1A, also paragraphs 0093, 0305); and 
	Bastide et al (US 20140280371) teaches analyzing a document to determine dependencies to additional documents and analyzing said dependencies to determine weights between documents loaded and unloaded into different sets, does not teach calculating a degree of dilution for document content (0004, 0056-0098 figure 3).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        7/15/21